Case 18-23140-jra Doc 6 Filed 11/20/18 Page 1 of 2

:`Fiii iq this infdr'mation to'i<ientifyybui:',¢a§e‘ ' ' `

Dethr 1 Joaquin Lopez, Sr.

First Name Midd|e Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: NORTHERN DlSTR|CT OF |NDlANA

 

Case number
(ifknown) |:| Check if this is an

amended filing

 

 

 

Oi’"iicial Form 108

 

Statement of intention for individuals Filing Under Chapter_? 12/15

lf you are an individual filing under chapter 7, you must fill out this form if:

m creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

lt two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

 

‘ "';‘i , List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

identify the creditor and the property that' is collateral il What do you intend to do with the property that 1 Did your claim the property/'
a ’ , secures a debt? d d m _ as exempt on Schedule C?
CredifOF'S Bassem AtaSSi, MD PC 1:| Surrender the property. 1:1 No
nam€i |:l Retain the property and redeem it.
_ _ l:| Retain the property and enter into a Yes
D€SCF'DUO" Of 6622 ll|inois St. Hammond, lN Reaff/rmation Agreement.
property 46323 Lake C°Lmty - Retain the property and [eXplain]:
securing debt: avoid lien using 11 U.S.C. § 522(f)
CreditOr'S Wells Fargo Home Mortgage |:| Surrender the property |:l No
nam€f 1:| Retain the property and redeem it.
_ _ - Retain the ro ert and enter into a l Yes
Descrlption of 6622 illinois st. Hammond, iN Reaff,rma,?@n‘;\gr;ement'
Property 46323 Lake C°unty l:l Retain the property and [eXplain]:

securing debt:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

y.Des'cr'il')_e your"iin’expir`ed/personal prop'erty'leas'e§"'f;,'/"j¢'::"_'§‘:', `,,}',',§!{f 1 " § _ ` ¢Will‘t'he`leas'e be'as`s'ufned?

Ochial Form 108 Statement of lntention for individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2018 Best Case, LLC ~www.bestcase.com Best Case Bankruptcy

 

Case 18-23140-jra Doc 6 Filed 11/20/18 Page 2 of 2

 

 

Debtor1 Joaquin Lopez, Sr_ Case number (ifknown)
Lessor's name: l:l No
Description of leased

Property: ` I:l Yes
Lessor's name: l:i No
Description of leased

Property: |:l Yes
Lessor's name: 1:1 No
Description of leased

Property: l:l Yes
Lessor's name: |:| NO
Description of leased

Property: |:l Yes
Lessor's name: [l No
Description of leased

Property: |:| Yes
Lessor's name: [:l NO
Description of leased

Property: i:l Yes
Lessor's name: I:l NO
Description of leased

Property: l:| Yes

 

Sign Below
Under pen lty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any personal

propertyt at' is subject to an unex 'red lease.
/)W:'j%:j x

%oaquinr&opez, Sr. Signature of Debtor 2
Signature of Debtor 1

 

Dafe November 1, 2018 Date

 

 

Otiicia| Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996~2018 Best Case, LLC - Www.bestcase.com Best Case Bankruptcy

 

